Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 14 JUL 2022. 
Amendments to claims 1, 11 are entered and considered.   
Claims 1, 2, 5-12, 15-20 are present and have been examined. 
Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12, 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1, 2, 5-12, 15-20, the independent claims (claims 1, 11) are directed, in part, to receiving an interaction value with an external game, mapping loyalty information, receiving a transaction amount, determining an offer value corresponding to said interaction level and loyalty information, transmitting an authorization, receiving a response, and displaying the redemption status with the offer. Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). In the instant case, providing a discount based on activities of a user are clearly advertising/marketing behaviors, and the subsequent transaction as completed with the discount is a business relation. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – claim 1 recites a computer implemented method, as well as an “access device” “one or more sensors” and an “external game device”” to perform the claim steps. Claim 11 further recites one or more processors, as well as one or more computer readable media coupled to the one or more processors storing instructions, as well as the access & game device(s). The “computer,” processor(s) and access/external devices are recited at a high-level of generality (i.e., at BEST a generic processor performing a generic computer function of sending and receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a computer implemented method”, as well as sensors, and access/external game devices, and one or more computer readable media coupled to the one or more processors storing instructions. When considered individually, the computer/processor/device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [040] “An “access device” may be any suitable device that provides access to a remote system. An access device may also be used for communicating with a portable device, a network computer, an authorizing entity computer, or any other suitable system. An access device may generally be located in any suitable location, such as at the location of a merchant. An access device may be in any suitable form. Some examples of access devices include point of sale (POS) devices (e.g., POS terminals), cellular phones, personal digital assistants (PDAs), personal computers (PCs), tablet PCs, handheld specialized readers, set-top boxes, electronic cash registers (ECRs), automated teller machines (ATMs), virtual cash registers (VCRs), kiosks, security systems, access systems, wearable devices, internet of things (IOT) devices, and the like. In some non-limiting embodiments or aspects, an access device can be a device that acts as an access device at a gas station or other location…” and at [057] “…system 100 includes an external game device 102, an access device 104 and a connected accessory kit 106. In some non-limiting embodiments or aspects, external game device 102, access device 104 and connected accessory kit 106 are co-located in a merchant location. External game device 102 is a device configured to engage the users with one or more interactions to initiate a participation in a loyalty program. The user may participate in the loyalty program if he satisfies one or more rules set by the loyalty program organizer. The loyalty program organizer may be a merchant, an issuer, a card network provider and the like. External game device 102 may be either a customized device built for the specific purpose of engaging the user in the loyalty program or an off-the-shelf device which is built for a gaming purpose but can be used for loyalty programs. External game device 102 includes one or more hardware and software required for providing a gaming experience and also one or more communication ports required for communicating with external devices. One such external device may be the connected accessory kit 106 attached to access device 104.” – essentially, each of these “devices” are described in functional terms only – i.e. any device capable of sending and receiving. Finally, at [0052] the main computing elements executing the claims are described: “…“processor” may refer to any suitable data computation device or devices. A processor may comprise one or more microprocessors working together to accomplish a desired function. The processor may include a CPU comprising at least one high-speed data processor adequate to execute program components for executing user and/or system-generated requests. The CPU may be a microprocessor such as AMD's Athlon, Duron and/or Opteron; IBM and/or Motorola's PowerPC; IBM's and Sony's Cell processor; Intel's Celeron, Itanium, Pentium, Xeon, and/or XScale; and/or the like processor(s).” Further, the sensors as claimed and disclosed simply measure and transmit information – i.e. extra solution activity of sending and receiving data. 
 These passages, as well as others, makes it clear that the invention one or more computer readable media coupled to the one or more processors storing instructions,  is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 8, 12, 18 are not directed to any additional abstract ideas beyond those identified above (of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing/business activities)– however they do reference further the functionality of the accessory kit/device. As discussed above, the access device itself is neither a practical application nor significantly more. These limitations provide context to the invention in that they recite information sent and received using the device, however, invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 5-7, 9, 10, 15-17, 19, 20 are not directed to any additional abstract ideas beyond those identified above (of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing/business activities)– however they do reference further the functionality of the access device. As discussed above, the access device itself is neither a practical application nor significantly more. These limitations provide context to the invention in that they recite information sent and received using the device, however, invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.









Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blatstein et al (US 20180240304 A1, hereinafter Blatstein). 

In reference to claim 1, 11:  
Blatstein teaches: A computer-implemented method comprising (as in claim 1) and an interactive offer redemption system comprising one or more processors and one or more computer readable media communicatively coupled to the one or more processors storing instructions, which upon execution cases the one or more processors [to] (as in claim 11):
Capturing by one or more sensors of an external game device, a user interaction level within a range of user interaction levels based on sensor data received by the one or more sensors embedded on the external game device, wherein the one or more sensors detects a user’s interaction with the external game device (at least [(at least [fig 1a and related text] “Application generates graphical user interface (“GUI”) 104 and causes it to be displayed in the display screen of computing device 102. GUI 104, unique for each game, presents to player-patron 106 the game's environment (e.g., for a slot machine: a representation of the reels, the symbols on the reels, etc.). The GUI is also the means by which player-patron 106 interacts with the game, such as via soft keys, to wager or make other game-related commands, etc..” “Gaming system 100 handles the game logic; game play on computing device 102 requires bi-directional interactions with gaming system 100. The “gaming” interactions, supported for example by network 116, are represented by (logical) communication links 101 and 103” at [043-044]  “Gaming system 100 also manages the rewards and prize claiming process. The gaming system transmits prize options to computing device 102 for presentation, via GUI 104, to player-patron 106.” – i.e. the user’s progress within a given game is monitored,)
Mapping by the connected accessory kit the user interaction value to a loyalty program rule based on a predefined mapping of a plurality of user interaction values comprising the user interaction value to a plurality of loyalty program rules comprising the loyal program rule (at least [054] “Game credits are used by a player-patron to play any game that requires payment, such as gambling, and typically loyalty and skill games. Game credits can be obtained in any one or more of the following ways: (1) purchasing them by any acceptable payment method (e.g., cash, cryptocurrency, rewards miles, or third party loyalty points; (2) earning them by performing certain actions, such as, without limitation, signing up for an account on gaming system 100, watching an advertisement, taking a survey, or ordering food or merchandise; and (3) winning them based on game outcome (rewards points can be redeemed for game credits). “ see also [083-086] discussion of rewards server/rewards mapping i.e. loyalty mapping),  
receiving, by a connected accessory kit, a user interaction value corresponding to the user interaction level captured with the one or more sensors embedded on the external game device (at least [fig 11 and related text] “FIG. 11 depicts tasks performed by the player-patron using a computing device/tablet and the POS of the business establishment where the player-patron is playing the game. In this embodiment, the gaming system is defined to include the gaming server, rewards server, and database server.” At [0110-0113] the game is played, and a winner/loser/result is determined; see also [Fig. 1A and related text] Rewards based gaming system 100 maintains user interactions with the system);
receiving, by an access device, the user interaction value, the loyalty program rule, and  a transaction amount corresponding to a transaction amount made by a user with a merchant (at least [fig 11 and related text] “In task 1118, the electronic prize is received at the tablet or smart phone of the player-patron. If the prize is a coupon or discount that the player-patron applies soon thereafter to a purchase from the business establishment, an order is transmitted to the POS of the business establishment, ...” see also [Fig. 1A and related text] POS 110 receives order, see [092-086 for loyalty program operations);
determining, by the access device, an offer value corresponding to the mapping of the user interaction value, by mapping the user interaction value to the loyalty program rule , wherein determining the offer value comprises: 
mapping the user interaction value with the transaction amount made by the user with the merchant (at least [fig 11 and related text] “At task 1108, winner(s)/loser(s) are determined and/or a decision of whether to award rewards points is made and transmitted to the player-patron's tablet. The player-patron receives notification as to outcome and/or whether rewards points have been awarded in task 1109…” see also [Fig. 1A and related text] Gaming system 100 determines prize 114a);
applying the loyalty program rule corresponding to the user interaction value to the transaction amount to provide the offer value and an updated transaction amount (at least [086] “Prize list module 844 is updated periodically to reflect changes in the business establishment's offerings and/or pricing. In some embodiments, updates occur electronically via communications between rewards server 222 and the POS of the business establishment. This requires that the POS is suitably configured for such communications. In some other embodiments, prize list module is updated by an email or SMS, sent from the business establishment to rewards server 222.” At [0101-0102] “Rewards-points database 951 includes rewards points balances for account holders and for guests (currently playing). Rewards-points database 951 also includes a history of rewards-points transactions for account holders and guests (currently playing). This database is regularly updated to reflect changes in account holders' balances, etc. Prize-information database 952 includes a list of prizes available for player-patrons to claim as prizes, with the corresponding “cost” in rewards points. The list is unique to the particular business establishment with which gaming system 100 is being used. Prize-information database 952 is updated periodically to reflect changes in the business establishment's offerings or pricing…database is regularly updated by rewards server 222. Gaming database 954 includes game-play information for each game, pay tables, and each account holders' (or guests') play history. Play history is regularly updated by gaming server 220.”)
transmitting, by the access device, an authorization request message comprising the updated transaction amount  for receiving an authorization response from an authorizing entity (at least [fig 11 and related text] Authentication of user, at [050, 083] third party authorization is used to issue a prize or reward to the user, see also [fig 13 and related text] discussion of payment authorization; see also [Fig. 1A and related text] network 116 sends the appropriate discount/notification);
receiving, by the access device, the authorization response for the authorization request message (at least [083] approval for the third party payment received for the user’s game play; see also [Fig. 1A and related text] POS 110 processes order); and
displaying, by the access device, the authorization response and an offer redemption status on a display module of the access device (at least [fig 11 and related text] at 1109 – receive notification of outcome).

In reference to claim 2, 12: 
Blatstein further teaches: wherein the connected accessory kit is a standalone device interfacing with the access device (at least [figs 1a-1c and related text] user’s mobile device is used to interact with the POS device itself). 

In reference to claim 5, 15
Blatstein further teaches wherein the offer value is configured by the access device of the merchant, and wherein the offer value is determined based on one or more factors comprising at least one of the following: user type, portable device type, eligibility criteria, interaction level rules, or any combination thereof (at least [043] “When the game has ended, based on the outcome thereof, player-patron 106 might be awarded rewards points by gaming system…”  [056] “Rewards server 222 performs tasks related to managing the prizes that are available and managing the prize-claiming process. More particularly, rewards server 222 performs the following functions, by virtue of appropriate software, among any others: [0058] (b) Prize availability. Filters the list of available prizes for presentation to a player-patron based on one or more factors, including but not limited to: [0059] (i) player-patron location; and/or [0060] (ii) date or time of day; and/or [0061] (iii) player-patron rewards points balance; and/or [0062] (iv) demographic data about the player-patron.” At [fig 1a-1c and related text] for discussion of devices in communication). 

In reference to claim 6, 16
Blatstein further teaches wherein the access device is configured to display an offer value corresponding to the user interaction level after the user has interacted with the external game device (at least [figs 11, 12] 1296 shows where a user may select or redeem a prize/points, at steps 1109-1116 the prize is shown to the user/POS interaction).

In reference to claim 7, 17
Blatstein further teaches :wherein the access device is configured to transmit the offer value as a part of the authorization request message (at least [083] “system communicates with the appropriate rewards-miles or third-party loyalty points system and requests approval a payment for a particular user in the (player-patron) requested amount of rewards miles or loyalty points. The rewards-miles or loyalty system responds with an approval or rejection, which is recorded in database server 224…. After at some point (e.g., at one or more set times per day, etc.) the gaming system operator, or the venue operator, settles with the rewards-miles or loyalty-points system for payment in some mutually acceptable currency…”

In reference to claim 8, 18
Blatstein further teaches: wherein the connected accessory kit is configured to store the user interaction value and transmit the user interaction value to the access device when the access device receives the transaction amount (at least [fig 11, 13 and related text] order received at 1114, or 1306/ and paid for via 1324 and is processed, at [086, 097] “POS-interface module 848 enables processor 330 (and hence rewards server 222) to interface with the POS of the business establishment that provides prize fulfilment, such as to transmit a prize order to the business establishment.”)

In reference to claim 9, 19
Blatstein further teaches: wherein the access device is configured to obtain a last stored user interaction value and append the user interaction value in the authorization request message (at least [fig 11 and related text] “If the player-patron has been awarded points, but the amount is insufficient for any prize, the rewards points are automatically banked (i.e., accumulated in the player-patron's account) at task 1112 and processing ends (e.g., the player-patron can choose to play another game or quit playing).” – i.e. the user is prompted as to if the user would like to play another game via message). 

In reference to claim 10, 20
Blatstein further teaches: wherein the authorization response message comprises at least an authorization status of the transaction and an offer redemption status corresponding to the offer value (at least [fig 12 and related text] balances are displayed in that ineligible pries are “locked” – i.e. the status is insufficient funds for the status, the “message” is the end of the game play as shown).









Response to Arguments
Applicant’s remarks as filed on 14 JUL 2022 have been fully considered. 
Applicant’s remarks regarding the interview on page 7 are noted. 
Applicant’s remarks regarding the rejection under 35 USC 101 begin in earnest on page 8, with various selections of USPTO guidance regarding subject matter eligibility continuing on into page 9. Applicant’s conclusions on page 10 are directed to a discussion of a purported improvement, however, Examiner finds that any plausible improvement is directed to the improvement of the abstract ideas identified, rather than any sort of improvement to the function of the computer or any other technological improvements. Applicant discusses an improvement to administering a loyalty program more so than any technical or technological improvements. As such Examiner finds Applicant’s remarks regarding a practical application to be unpersuasive. Similarly Applicant’s reliance on Enfish throughout pages 10, 11 is unpersuasive, because again, Examiner does not find an improvement to any field of technology. Instead, these improvements are at best found in the realm of gaming/loyalty point systems. Rewarding activity is not itself a field of technology and is instead more aligned with the abstract idea(s) identified. Applicant reproduces step 2A guidance on page 12, however, these remarks are conclusory at best and therefore unpersuasive. Examiner does not find a practical application. 
On page 13, Applicant turns to a discussion of significantly more, again beginning with recitations of USPTO Guidance on subject matter eligibility. Applicant concludes the limitations are not well understood routine or conventional, however Examiner does not find the reliance on BASCOM persuasive. Applicant does not identify the purported “carved out” system or the unconventional arrangement of conventional items identified in BASCOM at any point in the remarks. Similarly, Applicant’s remarks regarding preemption and McRO are unpersuasive – Applicant does not identify the elements that take the claims beyond a risk of preemption, nor does Applicant identify the claimed limitations that were previously only performable by a human. The claims do not recite significantly more than the abstract idea identified. 
Turning to the prior art rejection, on pages 14/15 Applicant begins with a recitation of the amended claims. On page 16, Applicant asserts that Blatstein does not disclose the method as claimed, but does not elaborate beyond naming specific paragraphs. Examiner finds these remarks unpersuasive. 


Relevant Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that Gambhir as cited above discloses numerous aspects of the claimed invention. 
US 20080026816 A1, to Sammon, and US20060248025, to Walker, both disclose a means of providing in location discounts to a user based on interactions with a local gaming device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622